Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), entered into on December 30, 2002 but
effective as of September 16, 2002, is by and among Elgar Holdings, Inc., a
Delaware corporation (“Holdings”), Elgar Electronics Corporation, a California
corporation and a wholly owned subsidiary of Holdings (“EEC”), and John Mei
(“Executive”).

 

RECITALS

 

WHEREAS, Executive, Holdings and EEC wish to provide for the terms and
conditions of Executive’s employment as Chief Financial Officer of each of
Holdings and EEC.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.             Employment; Duties.

 

(a)           Each of Holdings and EEC hereby employs Executive to serve as
Chief Financial Officer of each of Holdings and EEC, with the powers and duties
customarily accorded to such position, and such other duties consistent
therewith as may be assigned to Executive from time to time by the Chief
Executive Officer of Holdings or EEC, as the case may be.

 

(b)           Executive will devote his full business time, utmost knowledge and
best skill to the performance of the duties and responsibilities as Chief
Financial Officer.  Executive will not engage in any other gainful occupation
that requires his personal attention without prior written consent of the Board
of Directors of Holdings, which written consent will not be unreasonably
withheld.

 

2.             Term.  Executive’s term of employment under this Agreement shall
commence upon the date hereof and shall continue until terminated in accordance
with Section 3 herein.

 

3.             Termination.

 

3.1.         Events Triggering Termination.  At the written election of Holdings
in its sole discretion, this Agreement shall terminate immediately, effective
upon the occurrence of any one of the following events (although Holdings’
written election shall not be required under subclauses (a), (d) or (f) below,
the occurrence of any of which shall automatically trigger termination of this
Agreement):

 

(a)           Executive’s conviction of a felony or other crime involving moral
turpitude;

 

(b)           An act of fraud, embezzlement or similar conduct by Executive
involving Holdings or EEC;

 

--------------------------------------------------------------------------------


 

(c)           Executive’s material breach of or failure to perform his
obligations hereunder, failure by Executive to abide by, conform with or
otherwise observe any material written policy of Holdings or EEC, as the case
may be, or the continuing failure to conform to the reasonable directives of the
Chief Executive Officer of Holdings or EEC, as the case may be, while serving as
Chief Financial Officer; provided, however, that this Agreement may not be
terminated under this subclause (c) unless Executive shall have first received
written notice advising Executive of the specific acts or omissions alleged to
constitute a failure or refusal to perform and, if capable of being cured, such
failure or refusal to perform continues uncured for a period of 30 days after
the date Executive received such notice;

 

(d)           The death of Executive; or

 

(e)           The total and permanent disability of Executive.  Executive shall
be deemed totally and permanently disabled if Executive shall become
incapacitated by reason of sickness, accident or other physical or mental
disability and shall for a period of 60 consecutive days be unable to perform
his normal duties hereunder, with or without reasonable accommodation by
Holdings.

 

In the event that Executive’s employment is terminated by Employer pursuant to
Sections 3.1(a), 3.1(b), 3.1(c) or 3.1(d) hereof, Employer shall promptly pay to
Executive (or in the event that such termination is pursuant to Section 3.1(d),
to Executive’s estate or other legal representative) the base salary provided
for in Section 4.1 accrued to the date of Executive’s termination and not
theretofore paid to Executive.  Rights and benefits of Executive under the
benefits plans and programs of Holdings and EEC shall be determined in
accordance with the terms of such plans and programs.

 

3.2          Termination by Written Notice.  This Agreement may also be
terminated by either party for any reason or for no reason upon 30 days prior
written notice to the other.

 

3.3.         Severance Compensation.  If Holdings and EEC terminate this
Agreement and such termination is (1) for reasons other than pursuant to
Sections 3.1(a), 3.1(b), 3.1(c) or 3.1(d) hereof, (2) for no reason or (3) due
to Executive’s termination of this Agreement for Good Reason (as defined below),
Holdings and EEC shall continue to pay to Executive his annual base salary in
the same periodic installments provided for in Section 4.1 hereof for a period
of 12 consecutive months following the date of such termination (the “Severance
Period”); provided, however, that the severance compensation to be paid to
Executive in respect of a termination for the reason specified in Section 3.1(e)
shall be integrated with any disability insurance proceeds paid to Executive
during the Severance Period so that Executive receives no more than an amount
equal to 100% of his annual base salary under Section 4.1 during the Severance
Period.  In addition, during the Severance Period, Holdings and EEC shall
continue to make all employer contributions to medical and dental and life
insurance premiums for all Holdings or EEC maintained plans under which
Executive is an insured or covered as of the commencement of the Severance
Period.

 

2

--------------------------------------------------------------------------------


 

“Good Reason” as used herein means either: (1) any reduction of Executive’s
annual salary; (2) any reduction in Executive’s eligibility to participate in
incentive plans, employee benefits, employee benefit plans, programs or
practices applicable from time to time to senior executives of EEC (other than
(A) an isolated, insubstantial and inadvertent failure occurring in good faith
and which EEC remedies promptly after receipt from Executive of notice thereof
or (B) an adverse change in incentive plans, employee benefits, employee benefit
plans, programs or practices applicable to other senior executives or eligible
employees generally or which is required by law); (3) any failure by Holdings
and EEC to obtain the written agreement of any successor or assign to assume
Holdings’ and EEC’s responsibilities and obligations under this Agreement; (4) a
relocation of Executive or the Company’s principal offices to a location more
than 50 miles from the location at which Executive is then performing his
duties, except when accepted by Executive in writing; and (5) a material breach
by Holdings or EEC of any provision in this Agreement, provided that Holdings or
EEC first receives written notice advising it of the specific acts or omissions
alleged to constitute a failure or refusal to perform and, if capable of being
cured, such failure or refusal to perform continues uncured for a period of 30
days after the date Holdings or EEC received such notice.

 

4.             Compensation and Benefits.

 

4.1          Base Salary.  As compensation for all services rendered by
Executive under this Agreement, Executive shall receive an annual base salary of
One Hundred Forty Thousand Dollars ($140,000), payable bi-weekly in arrears or
otherwise in accordance with the standard payroll practices of EEC (which shall
be the entity that makes payments to Executive).  This annual base salary may be
augmented by salary increases as determined by the Board of Directors of
Holdings from time to time.  All regular compensation shall be paid in
accordance with EEC’s standard payroll procedures.

 

4.2          Commencement Bonus.  On Executive’s first day of employment with
Holdings and EEC, he shall receive a commencement bonus of $10,000 in cash.

 

4.3          Relocation Loan.  Seven (7) days before the scheduled closing on
Executive’s home in the San Diego area, he shall receive a relocation loan in
the sum of $60,000 in cash.  In the event the closing does not occur within ten
(10) days of receiving the loan proceeds, Executive will return the monies to
EEC until seven days prior to the re-scheduled closing date, provided that such
subsequent closing date occurs on or prior to September 16, 2003.  This loan
will accrue interest at an annual rate of 7% simple interest.  Upon the
Executive’s first anniversary of employment, one third, or $20,000 of this
loan’s principal, shall be forgiven.  Upon the Executive’s second anniversary of
employment, half of the remaining balance, or $20,000 of this loan’s principal,
shall be forgiven.  Upon the Executive’s third anniversary of employment, the
remainder of the loan principal and all accrued interest on the loan shall be
forgiven.  If, on the other hand, EEC and Holdings terminate this Agreement
pursuant to Section 3.1(a), (b) or (c), or Executive terminates this Agreement
without Good Reason, in either case prior to September 16, 2005, then Executive
shall repay in full, within 10 days of the date of such termination, all
outstanding principal and accrued interest on the relocation loan.  If, prior to
September 16, 2005, EEC and Holdings terminate this Agreement other than
pursuant to Section 3.1(a), (b) or (c), or Executive terminates this Agreement
for Good Reason, then, as of the date of termination, the outstanding principal
balance on the relocation

 

3

--------------------------------------------------------------------------------


 

loan and accrued interest thereon shall be forgiven.  Executive will be
responsible for all applicable taxes due as a result of the loan and the loan
forgiveness.  EEC and Holdings shall be entitled to set-off against any amounts
owing to Executive under this Agreement or any other arrangement any or all of
the relocation loan that Executive is obligated to repay to EEC under this
Section 4.3.

 

4.4          Annual Performance Bonus.  Executive shall be eligible for
additional bonus compensation as may be determined by the Board of Directors of
Holdings.  For the year ending December 31, 2002, however, Executive’s bonus
shall be calculated in accordance with the formula set forth on Exhibit A
hereto.

 

4.5          Common Stock Purchase; Sale Amount.

On or about February 28, 2003, but subject to Holdings’ compliance with
Section 6 of the Shareholders Agreement, dated as of February 3, 1998, among
Holdings and the stockholders party thereto (the “Shareholders Agreement”),
Executive shall purchase from Holdings, for cash, 150,000 shares of the common
stock of Holdings, par value $0.01 per share, at a purchase price of $0.05 per
share, by delivery to Holdings of payment of $7,500 in exchange for a stock
certificate representing 150,000 shares of the common stock of Holdings.  In
connection with and as a condition to such purchase, Executive will sign a
counterpart signature page to the Shareholders Agreement, becoming a party
thereto for all purposes of the Shareholders Agreement.

 

4.6          Relocation Expenses.  Holdings will reimburse Executive for
relocation expenses incurred by Executive in connection with relocation to the
San Diego area as described in Exhibit B.  Holdings assumes full responsibility
for taxes, if any, found to be owed or that may ultimately be assessed upon the
reimbursement of relocation expenses, or that may be imposed as a result of
Executive’s receipt thereof, provided that Executive will use his reasonable
best efforts to minimize any such taxes.  If, prior to September 16, 2003, EEC
and Holdings terminate this Agreement pursuant to Section 3.1(a), (b) or (c), or
Executive terminates this Agreement without Good Reason, Executive will return a
certain percentage of any expenses paid on behalf of or reimbursed to Executive
in connection with his relocation, with such percentage determined by a
fraction, with the numerator equal to 365 minus the number of days from
September 16, 2002 to Executive’s termination date, and the denominator equal to
365.  EEC and Holdings shall be entitled to set-off against any amounts owing to
Executive under this Agreement or any other arrangement any or all of the
relocation expenses reimbursable by Executive under this Section 4.6.

 

4.7          Withholding.  All compensation paid to Executive under this
Agreement shall be subject to customary withholding and employment taxes as
required by federal and state law.

 

4.8          Other Benefits.  Executive shall be entitled to such other
benefits, including retirement benefits, as are provided to other executive
officers of Holdings and EEC, subject to any terms, conditions or restrictions
associated with such benefits, all as determined by written company policy in
effect from time to time during the term of this Agreement.

 

4

--------------------------------------------------------------------------------


 

 

5.             Vacation.  Executive shall be entitled to four weeks annual paid
vacation per year (pro rated accordingly for 2002), subject to accrual and use
in accordance with written company policy in effect from time to time during the
term of this Agreement and applicable law.  Executive’s vacation will be
scheduled at those times that are mutually convenient to Holdings’ business and
Executive.

 

6.             Business Expenses.  EEC will pay or reimburse Executive for any
reasonable out-of-pocket expenses incurred by Executive in the course of
providing his services hereunder, which comply with EEC’s travel and expense
policies adopted from time to time.  EEC shall make such reimbursement in the
same manner and within the same time period as applicable to the other executive
officers of EEC.

 

7.             Confidential Information; Non-Solicitation; Non-Compete.

 

(a)           Non-Disclosure.  Executive hereby agrees, during the term of this
Agreement and thereafter, he will not disclose to any person or otherwise use or
exploit any proprietary or confidential information, including, without
limitation, trade secrets, processes, records of research, proposals, reports,
methods, techniques, computer software or programming, or budgets or other
financial information, regarding Holdings, EEC or their businesses, properties,
customers or affairs (collectively, “Confidential Information”) obtained by him
at any time during the term of this Agreement, except to the extent required by
Executive’s performance of assigned duties for Holdings or EEC.  Notwithstanding
anything herein to the contrary, the term “Confidential Information” shall not
include information which (i) is or becomes generally available to the public
other than as a result of disclosure by Executive in violation of this Agreement
or (ii) is or becomes available to Executive on a non-confidential basis from a
source other than Holdings or EEC, provided that such source is not known by
Executive to be furnishing such information in violation of a confidentiality
agreement with or other obligation of secrecy to Holdings or EEC.  Executive may
use and disclose Confidential Information to the extent necessary if Executive
receives a request to disclose all or any part of the information contained in
the Confidential Information under the terms of a subpoena, order, civil
investigative demand or similar process issued by a court of competent
jurisdiction or by a governmental body or agency, whether of the United States
or any state thereof or any other jurisdiction applicable to Executive.

 

(b)           Non Solicitation.  During the term of this Agreement and until the
expiration of 12 months thereafter, Executive shall not:

 

(i)            advise or in any way encourage any person, firm or corporation
who is, at the time of termination of employment of Executive, or was at any
time during the term of employment of Executive with Holdings or EEC, a customer
or client of Holdings or EEC, to breach any contract with Holdings or EEC; or

 

(ii)           recruit, hire, assist others in the soliciting, recruiting or
hiring, or discuss other employment with, any person who is at the time of
termination of the employment of Executive with Holdings or EEC, or was at
anytime during the employment of Executive with Holdings or EEC, an employee of
Holdings or EEC, or

 

5

--------------------------------------------------------------------------------


 

induce or attempt to induce any such employee to terminate his or her employment
with Employer.

 

(c)           Non-Compete.  During the term of employment of Executive and until
the expiration of 12 months following the termination of this Agreement,
Executive shall not, directly or indirectly, engage in or carry on, or have any
interest in any person, firm, corporation, or business (whether as an employee,
officer, director, agent, partner, security holder, creditor, consultant, or
otherwise) that engages in or carries on, any business which is the same as,
similar to, or a Competitive Business (as defined below) within the Area (as
defined below); provided, however, Executive may purchase or otherwise acquire
up to two percent of any class of securities of any person (but without
participating in the activities of such person) if such securities are listed on
any national or regional securities exchange, or have been registered under
Section 12(g) of 1934 Act.  A “Competitive Business” shall mean (i) the design,
manufacture or sale of AC and DC programmable power products, system integration
products, and power conditioning and simulation products, (ii) related services
and (iii) activities related to the foregoing.  The “Area” shall include the
county of San Diego, California and all other counties within the United States
in which Holdings or EEC now engages or ever has engaged in or conducted
business or elects in the future to conduct business prior to the termination of
this Agreement.  Executive acknowledges that this covenant is reasonable with
respect to its duration, geographical area and scope.  It is the intention of
Executive, Holdings and EEC that this covenant shall be enforceable to the
maximum extent, and if a court is called upon to interpret this covenant, it is
agreed and stipulated by Executive, Holdings and EEC that such court shall so
interpret this covenant to provide that it shall cover the greatest geographical
area for the greatest period of time not to exceed the expiration of 12 months
following the termination of this Agreement.

 

(d)           Injunctive Relief.  Executive agrees that the remedy at law for
any breach by him of the covenants and agreements set forth in this Section 7
may be inadequate and that in the event of any such breach, Holdings or EEC may,
in addition to the other remedies that may be available to them at law, seek
injunctive relief prohibiting him (together with all those persons associated
with him) from the breach of such covenants and agreements.  Executive agrees
that such relief shall be available in a court of law regardless of the
arbitration provisions contained in Section 14 of this Agreement.

 

8.             Successors and Assigns.  The rights and obligations of Holdings
and EEC under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of Holdings and EEC.  Executive shall not be
entitled to assign any of his rights or obligations under this Agreement.

 

9.             Governing Law.  This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of Delaware.

 

10.          Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.

 

11.          Severability.  Each term, condition, covenant or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant or

 

6

--------------------------------------------------------------------------------


 

provision shall be held by a court of competent jurisdiction to be invalid, the
remaining provisions shall continue in full force and effect.

 

12.          Waiver.  A waiver by either party of a breach of provision or
provisions of this Agreement shall not constitute a general waiver, or prejudice
the other party’s right otherwise to demand strict compliance with that
provision or any other provisions in this Agreement.

 

13.          Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, sent by certified mail to his
residence in the case of Executive, or hand delivered to the Executive, or to
its principal office (corporate office) in the case of Holdings or EEC.

 

14.          Arbitration.  Except as provided in Section 7(d), any dispute or
claim that may arise out of the provisions of this Agreement which cannot be
resolved by agreement of the parties acting in good faith within a reasonable
time, including any interpretation or alleged breach hereof, shall be resolved
by arbitration in accordance with the then-effective employment arbitration
rules of the San Diego, California, Chapter of the American Arbitration
Association.  Except as otherwise set forth in Section 7(d) hereof, the parties
intend that litigation not be used to settle any dispute or claim arising out of
this Agreement.  The written determination and award of the arbitrator or
arbitrators, as applicable, shall be final, binding and conclusive, and such
determination may be entered in any court of competent jurisdiction with each
side to pay their own attorneys’ fees and costs.  In any arbitration hereunder,
the arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1282, et seq, or any other discovery required by applicable
laws in arbitration proceedings, including but not limited to discovery
available under the applicable state and/or federal arbitration statutes.

 

15.          Entire Agreement.  Executive acknowledges receipt of this Agreement
and agrees that this Agreement and Exhibit A attached hereto represent the
entire Agreement with Employer concerning the subject matter hereof, and
supersedes any previous oral or written communications, representations,
understandings or Agreements with Holdings and EEC or any officer or agent
thereof.  Executive understands that no representative of Holdings or EEC has
been authorized to enter into any Agreement or commitment with Executive that is
inconsistent in any way with the terms of this Agreement.

 

16.          Construction.  This Agreement shall not be construed against any
party on the grounds that such party drafted the Agreement.

 

17.          Acknowledgment.   Executive acknowledges that he has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement, and that he has taken advantage of that opportunity to the
extent that he desires.  Executive further acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, and has entered
into it voluntarily based on his own judgment.

 

18.          Survivorship.  The respective rights and obligations of Executive
and Employer hereunder shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

 

7

--------------------------------------------------------------------------------


 

19.          Counterparts.  This Agreement may be executed in one or more
counterpart copies, each of which shall be deemed to be an original and all of
which taken together shall be deemed one and the same instrument.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Holdings and EEC have caused this Agreement to be executed
on their behalf by their duly authorized officers and Executive has executed the
same as of the day and year first above written.

 

 

ELGAR HOLDINGS, INC.

 

 

 

By:

/s/  Joseph Budano

 

 

Joseph Budano

 

President & CEO

 

 

 

ELGAR ELECTRONICS CORPORATION

 

 

 

By:

/s/  Joseph Budano

 

 

Joseph Budano

 

President & CEO

 

 

 

/s/ John Mei

 

 

John Mei

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE BONUS FOR 2002

 

Executive’s performance bonus for the year ending December 31, 2002 will be
based on the achievement of certain EBITDA levels for the year then ended, as
reflected in the audited financial statements of Holdings.  For purposes of
Executive’s bonus, EBITDA shall be defined to mean earnings before interest,
taxes, depreciation and amortization and, for the avoidance of doubt, shall be
calculated net of the aggregate bonus expense for all senior managers.

 

If EBITDA for 2002 is less than $6,650,000, Executive will not receive a
performance bonus for 2002.

 

If EBITDA for 2002 is at least $6,650,000, Executive will receive a performance
bonus equal to 30% of his annual salary for 2002, pro rated accordingly (by
multiplying such resulting amount by a fraction, with the numerator equal to the
number of days in 2002 that Executive is employed by Holdings and EEC (with
Executive’s start date being September 16, 2002) and the denominator being 365)
(the “Pro Ration Factor”).

 

The performance bonus owing to Executive for 2002 shall be paid to him within
15 days of final determination of EBITDA and receipt of audited financial
statements.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Relocation Expense Reimbursement

 

 

EEC will assist in Executive’s relocation by providing the following benefits:

 

Sale of existing house in Indiana:

•                  Real estate selling fee not to exceed 7% of the selling
price, as documented

•                  Closing costs not to exceed 2% of the selling price, as
documented

 

Moving expenses:

•                  Costs for packing and moving Executive’s household goods
using a vendor identified by EEC

•                  Costs for Executive’s personal move:  mileage at $0.365 per
mile; lodging and meals expenses not to exceed two nights and three days (with
receipts), in each case as documented

•                  In the event that Executive sells both of the cars, Elgar
will reimburse Executive for his air fare to San Diego

 

Temporary living in San Diego as appropriate:

•                  If Executive encounters difficulty selling his house in
Indiana, we will provide temporary housing in the San Diego area for not longer
than 30 days

 

Transition work schedule:

•                  As appropriate, two or three weeks in San Diego then a week
in Indianapolis

 

Purchase of house in San Diego:

•                  Reasonable and customary closing costs up to 2% of the house
purchase price, as documented

•                  This offer to assist with the purchase of a house is valid
until September 16, 2003

 

--------------------------------------------------------------------------------